Case: 13-10842      Document: 00512557077         Page: 1    Date Filed: 03/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10842
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 11, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROSALIO SANCHEZ-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:13-CR-23-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Rosalio Sanchez-
Martinez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011).         Because Sanchez-Martinez was released from
custody and removed from the United States prior to the filing of the motion
to withdraw, he has not filed a response. We have reviewed counsel’s brief and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10842     Document: 00512557077     Page: 2   Date Filed: 03/11/2014


                                  No. 13-10842

the relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED
in part as frivolous, see 5TH CIR. R. 42.2, and in part as moot. See United States
v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).




                                        2